

117 HR 4957 IH: To direct the Secretary of Transportation to issue regulations to require the announcement of the penalty for interference with cabin or flight crew, and for other purposes.
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4957IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. Green of Texas (for himself, Mr. Aguilar, Ms. Barragán, Mr. Carson, Mr. Case, Ms. Castor of Florida, Ms. Chu, Mr. Cicilline, Mr. Cohen, Ms. DelBene, Mr. Espaillat, Mr. Fitzpatrick, Mr. García of Illinois, Mr. Grijalva, Mr. Smith of New Jersey, Mrs. Hayes, Ms. Norton, Mr. Lamb, Mr. Lawson of Florida, Ms. Lee of California, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Ms. McCollum, Mr. Nadler, Mr. Payne, Ms. Ross, Mr. Rush, Mr. San Nicolas, Mr. Soto, Ms. Speier, Mr. Swalwell, Mr. Thompson of Mississippi, Ms. Titus, Mr. Tonko, Mr. Van Drew, Ms. Velázquez, Ms. Sánchez, Mr. Takano, Mrs. Watson Coleman, Mrs. Torres of California, Mr. Costa, Ms. Schakowsky, Mr. Auchincloss, Mr. Cárdenas, Mr. Bowman, Mr. Levin of Michigan, Ms. Meng, Mr. Pocan, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to issue regulations to require the announcement of the penalty for interference with cabin or flight crew, and for other purposes.1.Rulemaking for flight announcement requirementsNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, shall issue such regulations as are necessary to require the automated announcement of the penalty for interference with cabin or flight crew under section 46318 of title 49, United States Code, through an intercommunication system in an airport terminal.